         Case 1:20-cr-00399-PGG Document 26 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             - against -
                                                                  ORDER
 JAMES HOSKINS,
                                                              20 Cr. 399 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the telephone conference in this action currently

scheduled for October 29, 2020 at 12:00 p.m. will now take place on October 29, 2020 at 9:30

a.m.

Dated: New York, New York
       October 27, 2020
